DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment, submitted on 11/24/2020, has been received, entered, and made of record.
Response to Arguments
Applicant’s arguments, filed on 11/24/2020, with respect to claim rejections under 35 USC 102 and 103 have been fully considered and are persuasive because claims have been amended to overcome the current rejections. Accordingly, the rejections of claims 1-14 have been withdrawn. 
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claims 1 and 10, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, “arranging a plurality of pages on each of a plurality of sheets of a given sheet format, wherein the maximum printing format is larger in the longitudinal direction of the web than the sheet format; and imposing pages of more than one sheet into printing frames which are larger in the longitudinal direction of the web than the sheet format but not larger than the maximum printing format.”
It follows that claims 2-9 are then inherently allowable for depending on allowable base claim 1.
It follows that claims 11-14 are then inherently allowable for depending on allowable base claim 10.
Referring to claim 15, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, “wherein the pages which are arranged on the sheets have a given size in the longitudinal direction of the web, wherein an integer number M of pages are arranged on a sheet in the longitudinal direction of the web, and wherein an integer number N of pages from more than one sheet, N being larger than M, are imposed into one printing frame which is larger in the longitudinal direction of the web than the sheet format but not larger than the maximum printing format.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached on Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675